Citation Nr: 1137679	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for status post radical prostatectomy for cancer, with erectile dysfunction, loss of creative organ, and urinary incontinence (residuals of prostate cancer).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2003 and August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By the March 2003 rating decision, the RO denied service connection for status post radical prostatectomy for cancer, with erectile dysfunction, loss of creative organ, and urinary incontinence associated with herbicide exposure because the Veteran did not serve in the Republic of Vietnam during the Vietnam Era.  The August 2003 rating decision confirmed and continued the previous denial of service connection for status post radical prostatectomy for cancer, with erectile dysfunction, loss of creative organ, and urinary incontinence because no other exposure to herbicides or other toxic chemicals had been confirmed.

This case was previously before the Board in August 2007 and September 2010.  In August 2007, the Board remanded the case for additional development.  Thereafter, by a September 2010 decision, the Board denied the current appellate claim.

The Veteran appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By a March 2011 Order, the Court, pursuant to a joint motion, vacated the Board's September 2010 decision and remanded the case for compliance with the instructions of the joint motion.

For the reasons detailed below, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that a remand is required in order to comply with the duty to assist as well as the instructions of the joint motion which was the basis for the Court's March 2011 Order in this case.

The joint motion noted, in pertinent part, that VA's duty to assist claimants in obtaining evidence includes making reasonable efforts to obtain relevant evidence in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).  Moreover, it was acknowledged that VA may conclude that further efforts are not required if the federal agency advises that the records do not exist or they do not have them.  Id.  The joint motion further noted that VA's adjudication manual also specifies that, for federal records, VA must receive a response for the federal agency before concluding that the duty to assist is satisfied.  See M21-1MR, Part 1, Chapter 1, Section C, Topic 5, Block b (I.1.C.5.b.).

Here, the joint motion noted that the Appeals Management Center (AMC) twice sent letters to Camp Pendleton seeking records relating to the Veteran's alleged exposure to herbicides and toxic waste by-products while serving there during his active service, which was from August 1961 to May 1966.  It was noted that no response was received to either request, and in December 2009 the AMC issued a formal finding of unavailability.  It was also noted that in its September 2010 decision the Board, citing the efforts the AMC had made to obtain records from Camp Pendleton, found that VA had "substantially complied with the notice and assistance requirements."  However, the joint motion essentially contended that this finding was inadequate in light of the requirement that VA must receive a response from a federal agency before concluding that the duty to assist has been satisfied.

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.).

In view of the foregoing, the case must be remanded in order for the RO to conduct further efforts to obtain the Camp Pendleton records, to include receiving a response as to the existence or lack of these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make another attempt to secure through official channels the records from Camp Pendleton regarding his purported exposure to herbicides and toxic waste by-products while serving there during his active service.  

A response from the official source contacted regarding this request(s) must be received, and documented in the claims file, before readjudication of this claim to include whether any such records are actually available from Camp Pendleton.

If these requested records are unavailable, or the search otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran and his representative notified pursuant to 38 C.F.R. § 3.159(e).

2.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The Veteran and his attorney should then be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in January 2010, and provides an opportunity to respond.  The case should thereafter be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



